            Case 2:19-cv-02954-CDJ Document 9 Filed 03/05/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMAHL SIMMONS,                               :
          Plaintiff,                          :
                                              :                 CIVIL ACTION
       v.                                     :                 NO. 19-2954
                                              :
MICHAEL T. DONOVAN and                        :
ZANE D. MEMEGER,                              :
           Defendants.                        :
                                          ORDER

       AND NOW, this 5th day of March, 2021, upon consideration of Defendants’ Motion to

Dismiss for Failure to State a Claim (ECF No. 6) and Plaintiff’s Pro Se Response thereto (ECF

No. 7), it is hereby ORDERED that said Motion is GRANTED.            Accordingly, Plaintiff’s

Complaint is DISMISSED WITH PREJUDICE.



                                                         BY THE COURT:



                                                         /s/ C. Darnell Jones, II
                                                         C. DARNELL JONES, II J.
